Citation Nr: 0217050	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  94-46 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric condition, to include paranoid schizophrenia, 
dementia, depression, and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1977.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a October 1993 rating decision issued 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was scheduled before the undersigned Member of the 
Board in February 2001.  The veteran was notified of the 
time, place, and location of his requested hearing by letter 
in December 2001.  The evidence of record reflects that the 
veteran failed to report for his scheduled hearing.  
Accordingly, his request for hearing is considered as 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).

It appears from the evidence of record that the veteran 
initiated a claim for service connection for residuals of 
rubella and residuals of Asian flu in October 1999.  It 
appears that the veteran also initiated a claim for service 
connection for residuals of pneumonia in January 1998 and 
again in October 1999.  In September 2000, the RO sent the 
veteran a letter regarding the evidence necessary to well 
ground a claim vis-à-vis the service connection claims for 
residuals of rubella and Asian flu.  The September 2000 
letter also informed the veteran that new and material 
evidence was necessary to reopen a claim of entitlement for 
service connection for residuals of pneumonia.  A review of 
the veteran's claims file does not reflect that a rating 
decision has not been issued regarding these issues.  
Accordingly, the Board refers these issues to the RO's 
attention.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  The veteran complained on one occasion while on active 
duty that medications he was taking for asthma made him 
nervous.

5.  The evidence does not demonstrate that paranoid 
schizophrenia manifest to a compensable degree within one 
year of the veteran's service.

6.  The evidence does not demonstrate that an acquired 
psychiatric condition, to include paranoid schizophrenia, 
dementia, or depression, initially manifesting after 
service, is related to his active duty.

4.  The evidence of record does not sustain a diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric condition, to include paranoid 
schizophrenia, dementia, and depression, was not incurred in 
or aggravated during active duty and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1137, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001); 67 Fed. Reg. 10,330 
(Mar. 7, 2002) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

The veteran initiated a claim for service connection for a 
mental and nervous condition, asserting that his mental 
condition first began while he was in service and that 
service connection is warranted.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree with his assertion and, as such, his service 
connection claim does not succeed.

Service Connection for Paranoid Schizophrenia, Dementia, and 
Depression

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Certain 
chronic diseases, including paranoid schizophrenia, are 
considered to have been incurred in service even though 
there is no evidence of such disease during the period of 
service when the chronic disease manifests to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  The determination of the 
merits of the claim must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The evidence of record includes the veteran's service 
medical records.  His September 1976 Report of Medical 
Examination reflects that the veteran was clinically 
evaluated as psychiatrically normal.  His  September 1976 
Report of Medical History reflects that the veteran 
indicated that he did not or ever have depression, excessive 
worry, or nervous trouble of any sort.  An October 1976 
physical profile record reflects that the veteran was put on 
a temporary restriction was strenuous physical activity as 
he was recovering from pneumonia.  An April 1977 troop 
medical clinic record reflects that the veteran indicated 
that his medications were making him nervous and that he was 
there to be treated for asthma.  His July 1977 Report of 
Medical Examination reflects that the veteran was clinically 
evaluated as psychiatrically normal.  His July 1977 Report 
of Medical History shows that the veteran indicated that he 
did not or ever have depression, excessive worry, or nervous 
trouble of any sort.  The veteran's DD214 reflects that he 
was discharged from active duty in August 1977.

The veteran initiated his claim for entitlement to service 
connection for an acquired mental disorder in February 1993.  
The evidence of record reveals that had received psychiatric 
treatment and had been variously diagnosed with: paranoid 
schizophrenia, adjustment disorder with anxious mood, 
depressive disorder not otherwise specified, panic disorder 
with agoraphobia, personality disorder not otherwise 
specified, and organic personality disorder, explosive type.

The March 2001 Board remand included a request for a VA 
examination to determine the etiology of any identified 
psychiatric disabilities.  The veteran was afforded the VA 
examination in July 2002.  The examination report reflects 
that the VA examiner completely reviewed the veteran's 
claims file, including his service medical records.  The 
report contains diagnostic impressions of the following 
clinical disorders: schizophrenia, paranoid type, which the 
examiner noted indicated was not related to high fevers 
while in service; dementia, etiology unknown, which the 
examiner indicated was either relatively recent or had at 
least increased in severity in recent years; recurrent 
episodic depression; and no personality disorders were 
found.  The evidence of record also includes the veteran's 
recent VA medical records that reflect he is being treated 
for schizophrenia.

The veteran's service medical records revealed that that the 
he complained on one occasion that medications he took for 
asthma made him feel nervous.  His service medical records 
also revealed the veteran did not receive psychiatric 
treatment of any kind while on active duty and that he was 
clinically evaluated as psychiatrically normal.  As such, 
the question to be answered by the Board is whether the 
veteran's current mental disability, initially diagnosed 
after service, is related to an in-service injury or disease 
such that service connection can be granted.  As previously 
indicated, for a disability diagnosed after service requires 
evidence of a current disability that is linked by competent 
medical evidence to an in-service injury or disease.  See 
38 C.F.R. § 3.303(d) (2001).  The July 2002 VA examination 
report specifically reflected that the veteran's current 
mental disability was not due to high fevers while on active 
duty, which is when the veteran has asserted was the onset 
of his mental problems.  The VA examiner further indicated 
that the veteran's dementia was relatively recent.  
Accordingly, the Board concludes that the veteran's current 
acquired psychiatric disability is not due to service or 
specifically related to any high fevers while on active 
duty.  See 38 C.F.R. §§ 3.102, 3.303 (2001).

Additionally, certain chronic diseases, including paranoid 
schizophrenia, are considered to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service, when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2001).  The evidence of record reflects that the veteran 
began seeking psychiatric treatment a decade after his 1977 
discharge from active duty.  The evidence of record does not 
reflect psychiatric treatment or a diagnosis of paranoid 
schizophrenia within a year of the veteran's discharge from 
active duty.  Accordingly, the Board finds that the evidence 
of record does not reveal paranoid schizophrenia within one 
year from the veteran's 1977 discharge from active duty.  As 
such, the Board finds that paranoid schizophrenia may not be 
presumed to have been incurred while on active duty.

With specific regard to his contentions that his mental 
disability is due to high fevers while he was in service, 
there is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnoses or medical 
causation.  His statements regarding the etiology of his 
mental disability are insufficient.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
finds that the veteran's statements regarding his current 
mental disability do not qualify as competent medical 
evidence to establish that his acquired mental disability 
was incurred in service.  See also  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence).

In brief, the Board concludes that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for an acquired psychiatric condition, to include 
paranoid schizophrenia, dementia, and depression.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West Supp. 2002).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).

Service Connection for PTSD

The evidence of record also revealed a 1996 diagnosis of 
PTSD.  Accordingly, the RO added PTSD to the veteran's 
service connection claim for an acquired psychiatric 
disorder.  Service connection for PTSD  requires: 1) medical 
evidence diagnosing PTSD; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) a link, established by medical evidence, between current 
symptoms and an in-service stressor.  67 Fed. Reg. 10,330 
(Mar. 7, 2002) (to be codified at 38 C.F.R. § 3.304(f)).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  67 Fed. Reg. 10,330 (Mar. 7, 2002) (to be 
codified at 38 C.F.R. § 3.304(f)).

An August 1996 VA Mental Disorders Exam report reflects that 
the veteran reported to the VA examiner that a drill 
sergeant had abused him during basic training and that he 
had to cut down five bodies of fellow recruits whom had 
committed suicide.  The examination report contains a 
diagnosis of severe PTSD.  A thorough review of the evidence 
of record revealed that this medical record is the first 
indication that the veteran may have PTSD.  As previously 
indicated, the veteran was afforded a VA examination in July 
2002, in compliance with the March 2001 Board remand, to 
determine the veteran's psychiatric disorders.  The July 
2002 VA examination report reflects that the veteran was 
unaware the evaluation was for PTSD.  The report reflects 
that he exhibited some possible PTSD symptoms but that the 
veteran "clearly does not warrant a diagnosis of 
posttraumatic stress disorder".  The diagnostic impression 
portion of the examination report reflects that there was no 
evidence of PTSD.

The diagnosis of PTSD found in the August 1996 examination 
report was apparently based on the veteran's reports to the 
examiner of in-service incidents.  The impression contained 
in the July 2002 examination report that there was no 
evidence of PTSD and that a PTSD diagnosis was not warranted 
was based on the veteran's history, examination, and a 
complete review of the veteran's claims file.  The Board 
finds that the opinion contained in the July 2002 
examination report to be more probative as it is based on a 
review of the veteran's complete history, as opposed to 
based on what only the veteran reported to the examiner.  
See, e.g. Elkins v. Brown, 5 Vet. App. 474 (1993); see also 
Bloom v. West, 12 Vet. App. 185 (1999).  As such, the Board 
finds that the evidence of record does not sustain a 
diagnosis of PTSD.  Accordingly, the Board finds that the 
preponderance of the evidence of is against service 
connection for PTSD.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002) 
(to be codified at 38 C.F.R. § 3.304(f)).  As the 
preponderance of the evidence is against entitlement to 
service connection for PTSD, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2002).

II.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has consistently been informed that the evidence 
of record did not establish that he suffered from a mental 
disorder while in service and that his current mental 
disability was not linked by competent medical evidence via 
the October 1993 rating decision, the September 1994 
Statement of the Case (SOC), and the June 1999, March 2000 
and July 2002 Supplemental SOCs (SSOC).  The veteran was 
notified of the laws and regulations pertinent to the 
principles of service connection in the March 2000 and July 
2002 SSOCs.  The July 2002 SSOC additionally notified the 
veteran of VA's heightened duty to assist in the development 
of his claim, including that VA would make reasonable 
efforts to obtain relevant evidence from not only Federal 
Agencies, but also from non-Federal agencies, private 
medical providers, and current or former employers.  The 
veteran was also informed that he had to provide enough 
information to identify and locate existing records.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)). In the instant case, 
the veteran's service medical records, Social Security 
Administration records, VA medical treatment records, 
private medical treatment records, and VA examination 
reports were obtained.  The RO additionally requested 
verification of in-service stressors for a possible service 
connection claim for PTSD.
 
Regarding service connection for PTSD, the Board notes that 
potential police records identified by the veteran were not 
obtained and that the veteran was not notified of that 
attempts to verification of his asserted in-service 
stressors were not verified by the U.S. Army (in accordance 
with 38 C.F.R. § 3.159).  The July 2002 SSOC did notify the 
veteran that an in-service stressor had not been confirmed 
but that verification of an in-service stressor was moot, as 
a diagnosis of PTSD was not sustained upon further 
development.  As indicated above, the evidence of record did 
not sustain a diagnosis of PTSD.  Therefore, the Board 
concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric condition, to 
include paranoid schizophrenia, dementia, and depression, is 
denied.

Service connection for post-traumatic stress disorder is 
denied.  



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

